Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 15 and 19 are the independent claims under consideration in this Office Action.  
	Claims 2-14, 16-18 and 20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


          Claims 1, 3-9, 13-16 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Blanchard (4,932,571).
          Blanchard teaches a garment hanger and method steps of draping a garment onto the hanger for hanging and then removing the garment and folding the hanger portions including a hook portion.  The hanger is adapted to hold a garment or a set of garments and usable or capable of hanging such garments on a closet rod within a closet, for example.  The hanger is taught as including a plastic molding with a hook 19, a body 10 (figure 2, for example) which includes two downwardly depending shoulders 13.  The shoulder portions are attached at their highest point to a neck portion 16 (figure 1).  The neck portion including a horizontally directed plane or orthogonal line segment which attaches to a hook portion arm 22 which allows a hinged connection mechanism to the hook.  The hook includes a curved hanging structure portion and a pivoting “live” axle or hinge axis parallel and along the same plane as the line segment of the neck portion.  When in use (figure 2) the hook, neck and body are locatable along the same plane (figure 4) and when the hook is pivoted, it can be unfolded or pivoted out of such plane and then folded back coplanar within the body plane for storage or transport (resulting in the configuration of figure 1).  A cross bar 17 is provided for allowing draping of a garment thereon and an organizing member 30 is provided depending from the hanger for organizing another portion of a garment or perhaps second garment which could form part of a set of garments.  The first should and second shoulder include slotted portions 24 for camming portions of a garment hung from the hanger.  The hook is defined as including securing means including a protrusion 23 and 40 (figures 1, 3 or 5, for example).  The securing means are cooperative for securing or locking down the folded over hanger hook onto the body or neck portion.  The body includes a vertical protrusion at the top edge of the neck 16 (figure 8) and the hook includes a cooperating notch portion beyond the bulge 23 for fitting onto the particularly sized protrusion (figures 1, 5, 7 and 8, for example) and locking the hanger hook in the folded position.     
          Claims 1-9, 15-16 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Mainetti (EP 3222171A1).
          Mainetti teaches a garment hanger and method steps of draping a garment onto the hanger for hanging and then removing the garment and folding the hanger portions including a hook portion.  The hanger is adapted to hold a garment and is usable or capable of hanging such garments on a closet rod within a closet, for example.  The hanger is taught as including a plastic molding with a hook 2, a body 1 (figure 1, for example) which includes two downwardly depending shoulders.  The shoulder portions are attached at their highest point to a horizontal neck surface or portion (figure 11, for example).  The neck portion including a horizontally directed plane or orthogonal line segment which attaches to a hook portion arm 4 which allows a hinged connection mechanism to the hook 2.  The hook includes a curved hanging structure portion and a pivoting “live” axle or hinge axis parallel and along the same plane as the line segment of the neck portion.  When in use (figure 2 or 9, for example) the hook is “unfolded”, neck and body are locatable along the same plane (figure 4) and when the hook is pivoted, it can be “folded” or pivoted out of such plane and then folded back coplanar against the body plane for storage or transport (resulting in the configuration of figure 14).  The hanger is taught as including a cross bar for supporting a pair of trousers (paragraph 2).  The cross bar would inherently connect the shoulders to each other along an axis parallel to the hinge axis.  The hook is defined as including securing means where the securing means includes a protrusion 42 (figure 2, for example) on the body and a notch 41 on the hook.  The securing means are cooperative for securing or locking down the folded over hanger hook onto the body. The protrusion is a particularly sized protrusion for fitting into the notch and locking the hanger hook in the folded position.     
ALLOWABLE SUBJECT MATTER
           Claims 10-12, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark, Feinberg, Merandi, Antler, Clark, Jr. and Jones illustrate hangers including foldable hanger hooks.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732